DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-13, 16-21, 24, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-13, 16-21, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEOK (US 2017/0048048 A1) in view of Hart et al. (US 7,948,991 B1).

generate a set of aggregate medium access control (MAC) protocol data units (A-MPDUs) for transmission to the AP during an uplink (UL) transmission interval (see Fig. 53 and [0373] lines 1-7, where aggregated MPDUs are generated for ‘UL’ transmission to AP); 
select, from among the set of A-MPDUs, one or more A-MPDUs for which to request immediate acknowledgment (see Fig. 22 and [0167] 7-15 and [0168] lines 11-15, where PPDU (including A-MPDUs) has ‘ACK Policy’ set to immediate Block Ack.  This shows that a set of A-MPDUs are selected for requesting ‘immediate acknowledgement’), 
and set a respective acknowledgment policy field of each of the one or more selected A-MPDUs to indicate that immediate acknowledgment is requested (see [0168] lines 11-15, where PPDU (including A-MPDUs) has ‘ACK Policy’, i.e. acknowledgment policy field ,set to immediate Block Ack).
While Seok teaches block ACK and requesting immediate acknowledgement of A-MPDUs, SEOK does not explicitly disclose identifying a number of TIDs that can be aggregated by the STA in a block acknowledgement for an aggregate medium access control (MAC) protocol data unit (A-MPDU), and the one or more selected A-MPDUs 
However, Hart discloses ‘identify a traffic identifier (TID) acknowledgment limit based on an indication received from an access point (AP) and identify a number of TIDs that can be aggregated by the STA in a block acknowledgement for an aggregate medium access control (MAC) protocol data unit (A-MPDU) which the STA can request immediate acknowledgement (see Fig. 6 and col. 6 lines 25-39, where a receiving station RA2 receives downlink frame DL2 including TID1 and TID2, and the two TIDs function as a number of TIDs that can be aggregated in a block ACK since the receiving station RA2 acknowledges the DL2 by sending MTBA (Multiple Traffic ID Block Acknowledgement) including “TID1 and TID2”, and the MTBA is aggregated in related UL A-MPDU.  Therefore, TID1 and TID2 in DL2 frame effectively limits a number of TIDs that can be aggregated by the station RA2 to “2”), wherein the number of TIDs is greater than one (see Fig. 6, TID1 and TID2); and
the one or more selected A-MPDUs collectively associated with a number of TIDs that does not exceed the TID acknowledgment limit; (Fig. 6 and col. 6 lines 25-39, where UL A-MPDU is associated with TID1 and TID2, which does not exceed TID acknowledgement limit “2”)’.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Hart’s function of identifying TID acknowledgment limit based on an indication received from an AP and making the one or more selected A-MPDUs collectively associated with a number of TIDs that does not exceed the TID acknowledgment limit in SEOK’s apparatus for the motivation of efficient management of channel.

Regarding claims 2, 11 and 19, SEOK discloses ‘a subsequent indication comprised in a beacon frame received from the AP’ (see [0084] and [0087], where a management frame from AP to STA can be a beacon frame).

Regarding claims 3, 12 and 20, SEOK discloses ‘a subsequent indication comprised in a management frame received from the AP’ (see [0087], where a management frame is sent from AP to STA).

Regarding claims 4, 13, and 21, SEOK discloses ‘a subsequent indication comprised in a Probe Response frame received from the AP’ (see [0087], where a management frame is sent from AP to STA can be a Probe Response frame).

Regarding claims 7, 16, and 24, SEOK does not explicitly disclose that ‘the TID acknowledgment limit to comprise a STA-specific limit’.  However, Hart discloses that TID acknowledgment limit “2” is for receiving station RA2 (see Fig. 6 and col. 6 lines 25-39).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hart’s TID acknowledgment limit comprising a STA-specific limit in SEOK’s apparatus for the motivation of providing differentiated services to STAs.

.

Claims 8, 17, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEOK (US 2017/0048048 A1) in view of Hart et al. (US 7,948,991 B1) in view of Frederiks et al. “Frederiks” US 2016/0128024. 

Regarding claims 8, 17 and 25, the prior art does not explicitly disclose that ‘the TID acknowledgment limit to comprise a non-STA-specific limit’.  However, Frederiks discloses that ‘the TID acknowledgment limit to comprise a non-STA-specific limit’ (see Fig. 12 ref. 1230-1275 ‘STA Info 1-N’ and ref. 1242 ‘Allowed TID’ and [0104] lines 1-2 and 48-51, where STA can transmit ‘any’ data, i.e. all TID, meaning that ‘allowed TID’ is same for all STAs, i.e. non-STA-specific limit).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Frederiks’ TID acknowledgment limit comprising a STA-specific limit in SEOK and Hart’s apparatus for the motivation of providing an equal level of service to STAs.

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. 

As shown in the rejection above, Hart teaches the notion of identifying a number of TIDs that can be aggregated for A-MPDU. 
Therefore, the claims stand properly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRANDON M RENNER/           Primary Examiner, Art Unit 2419